DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Claim Status
Claims 1-2, 4, and 7-13 have been amended since the Office Action dated 04/08/2022.
Claims 1-13 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US PGPUB 2020/0167456) in view of Tanabe et al. (US PGPUB 2019/0088113).

As per Claim 1, Sato teaches an authentication system, comprising: 
a mobile device adapted to be carried by a person to be authenticated (Fig 1A and P0027); 
an acceleration sensor (Fig 3 Element 303) installed in the mobile device and configured to output an acceleration signal corresponding to acceleration applied to the mobile device (P0032, 0037, 0044, 0057); and 
a processor (Fig 3 Element 301) configured to execute determination processing for determining whether the person is walking based on the acceleration signal (P0032, 0037, 0044, 0057).

Sato do not explicitly state a control device configured to wirelessly transmit a radio signal to the mobile device; wherein the determination processing is activated in response to reception of the radio signal by the mobile device; and wherein the control device is configured to control an operation of a controlled device based on a result of the determination processing and a result of authentication processing for authenticating the person as a user of the controlled device.
However, Tanabe et al. teach an apparatus configured to determine whether the behavior of a user of such has a high probability of inducing an accident based on acceleration data in which radio waves are received, processed/demodulated, and further sent out (i.e. transmitted) to the controller (P0058).  These signals are then used in a function of determining whether behavior of the user is behavior having high probability of inducing a traffic accident on condition that at least one of the current location of the user of the subject apparatus or the current time satisfies the determination carry-out conditions.  Specifically, the control program 9A can determine the current location of the user based on signals acquired from a GPS receiver (not shown), or based on information of a radio base station acquired via the communication unit 6. The control program 9A can determine the current time based on an internal clock (not shown). If the control program 9A determines the current location of the user, the control program 9A can determine whether the determined current location of the user satisfies the determination carry-out conditions. i.e., whether the determined current location of the user is located within an area where traffic volume exceeds a threshold value. If the control program 9A determines the current time, the control program 9A can determine whether the determined current time satisfies the determination carry-out conditions, i.e., whether the determined current time is within school-commuting hours for the user. If at least one of the determined current location and the determined current time satisfies the determination carry-out conditions, the control program 9A can determine whether behavior of the user is behavior having high probability of inducing a traffic accident (P0084).  The determination of whether behavior of the user has high probability of inducing a traffic accident can also take into account walking state information based on acceleration data (as seen in Fig 2-3, 5-8, 10).  Not only limited to such an example, the smartphone 1 may execute the processing of determining whether behavior of the user has high probability of inducing a traffic accident by using a sensing result of a wearable terminal worn by the user of the subject apparatus, for example (P0141).  A wearable terminal 100 is communicatively coupled to the smartphone 1 via a network 200. Examples of the wearable device 100 include devices of various wearing types, such as a wristwatch type, an eyeglass type, a shoe type, a hairband type, a key type, a necklace type, a collar type, a finger ring type, a bracelet type, a bag type, and a clothing type (P0143).  The wearable terminal 100 comprises a storage 110, a motion sensor 120, a controller 130, and a communication unit 140 (P0144).  The controller 130 comprises at least one processor for providing control and processing capability to implement various functions (P0147).  In one embodiment, the controller 130 can send a detection result (measurement data) of the motion sensor 120 to the smartphone 1 via the communication unit 140 (P0151).  The communication unit 140 can control sending and receiving of various pieces of data exchanged with the smartphone 1 via the network 200. The network 200 includes a wireless network using a standard for short-range wireless communication, such as Bluetooth (trademark) and IEEE802.11 (P0152).  Through execution of the control program 9A, the controller 10 can implement the processing of determining whether the user of the subject apparatus is walking by comparing the detection result of the motion sensor 120 with the movement determination data 9C. If the controller 10 determines that the user is walking, the controller 10 can implement the processing of starting monitoring the detection result of the motion sensor 120 through execution of the control program 9A. If the monitored detection result of the motion sensor 120 exceeds a predetermined threshold value contained in the threshold value data 9D, the controller 10 can, through execution of the control program 9A, detect the monitored detection result as sudden behavioral change in the user, and can thereby implement the processing of determining that the behavior of the user is behavior having high probability of inducing a traffic accident (P0157).  Alternatively, through execution of the control program 9A, the controller 10 can determine whether the user of the subject apparatus is stopping by comparing the detection result of the motion sensor 120 with the movement determination data 9C. If the controller 10 determines that the user is stopping, the controller 10 can start monitoring the detection result of the motion sensor 120 through execution of the control program 9A. Further, similarly to the case of determining that the user is walking, if the monitored detection result of the motion sensor 120 exceeds a predetermined threshold value contained in the threshold value data 9D, the controller 10 can determine that the behavior of the user is behavior having high probability of inducing a traffic accident through execution of the control program 9A (P0158).  If the controller 10 determines that the behavior of the user of the subject apparatus is behavior having high probability of inducing a traffic accident based on the detection result of the motion sensor 120, the controller 10 can issue an alert notification to the user (P0159).  Specifically, if the smartphone 1 determines that the user is walking based on a detection result of the motion sensor 120 of the wearable terminal 100, the smartphone 1 starts monitoring the detection result of the motion sensor 120. The smartphone 1 then detects sudden behavioral change in the user based on the monitored detection result of the motion sensor 120, and thereby determines whether behavior of the user has high probability of inducing a traffic accident (P0161).  Tanabe et al. P0065-0069 further describe what happens once the detection of a walking state is acquired by the smartphone 1 and the subsequent operations it controls as a result of such signal being received.  
Sato and Tanabe et al. are analogous art because they both disclose walking state determination systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication system (as taught by Sato) with the ability to control transmission of radio signals and the reception of such (as taught by Tanabe et al.) in order to be able to use such as a function of determining whether behavior of the user is behavior having high probability of inducing a traffic accident on condition that at least one of the current location of the user of the subject apparatus or the current time satisfies predetermined carry-out conditions and provide alerts accordingly (Tanabe et al. P0084, 0159).

As per Claim 2, Sato in the combination outlined above further teaches the authentication system according to claim 1 (as described above), wherein in a case where a determination that the person is walking is validated by the processor, the control of the controlled device based on the authentication processing is disabled (P0037, 0044, 0069).

As per Claim 3, Tanabe et al. in the combination outlined above further teach the authentication system according to claim 1 (as described above), wherein the radio signal is used to activate the authentication processing (P0058, 0084; Note that validation is analogous to authentication and, in this case, the radio signals are being used to validate whether certain conditions are met).

As per Claim 4, Sato in the combination outlined above further teaches the authentication system according to claim 1 (as described above), wherein the processor is installed in the mobile device (P0027).

Regarding Claims 5-6, the claims are drawn to a mobile device with similar structural and functional features as those of the apparatus claimed in Claims 1 and 3, respectively.  However, Sato in the combination outlined above further teaches such a mobile device in Fig 1A and P0027 among others.  Therefore, Claims 5-6 correspond to Claims 1 and 3, respectively, and are rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Sato and Tanabe et al. (as applied to Claims 1 and 3).

Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US PGPUB 2020/0167456) in view of Tanabe et al. (US PGPUB 2017/0303107), and further in view of Sanji et al. (US PGPUB 2020/0269809).

As per Claim 7, Sato teaches an authentication system, comprising: 
a mobile device adapted to be carried by a person to be authenticated (Fig 1A and P0027); 
an acceleration sensor (Fig 3 Element 303) installed in the mobile device and configured to output an acceleration signal corresponding to acceleration applied to the mobile device (P0032, 0037, 0044, 0057); 
a processor (Fig 3 Element 301) configured to execute determination processing for determining whether the person is walking based on the acceleration signal (P0032, 0037, 0044, 0057); and 
a control device (Fig 3 Element 301) configured to control an operation of a controlled device based on a result of the determination processing (P0032, 0037, 0044, 0057) and a result of authentication processing for authenticating, by way of the mobile device, the person as a user of the controlled device (P0034).

Sato do not explicitly state wherein the processor is configured to define a time period so as to include a waveform portion in the acceleration signal that represents a state the person is walking, and to execute determination processing for determining whether the person is walking based on a feature quantity associated with the waveform portion of the acceleration signal within the time period, wherein the feature quantity includes at least one of: a time length between specific points in the waveform portion; a value of the acceleration at a specific point in the waveform portion; a difference between values of the acceleration at the specific points in the waveform portion; a statistic value of the acceleration at the specific point in the waveform portion; a difference between statistic values of the acceleration at the specific points in the waveform portion; and an amount of change in the acceleration per unit time between the specific points in the waveform portion.
However, Tanabe et al. teach a mobile phone 1A which has a function of determining plural states of the device itself. Examples of the plural states of the mobile phone 1A include, but are not limited to, a stationary state, a travelling state by walking, a travelling state by a vehicle, etc. The stationary state is a state where a user carrying the mobile phone 1A remains stationary or the mobile phone 1A is placed on an object. The travelling state by walking includes a walking state and a running state. The walking state is a state where a user carrying the mobile phone 1A itself is walking. The running state is a state where a user carrying the mobile phone 1A is running. The travelling state by a vehicle is a state where the user carrying the mobile phone 1A is travelling by a vehicle (P0034).  FIG. 2 is a diagram schematically illustrating a detection result of the acceleration sensor 15 (i.e. waveform). As illustrated in FIG. 2, the acceleration in the X-direction (measurement data A in FIG. 2), the acceleration in the Y-direction (measurement data B in FIG. 2), the acceleration in the Z-direction (measurement data C in FIG. 2), and the vector value obtained by synthesizing those accelerations (measurement data D in FIG. 2) are output to the controller 10, as the detection result of the acceleration sensor 15. The controller 10 logs the detection result in the acceleration data 9b of the storage 9 (P0035).  By executing the control program 9a, the controller 10 executes control of analyzing the acceleration data 9b and determining the state of the mobile phone 1A. For example, the controller 10 determines the state of the mobile phone 1A by using data of an acceleration pattern (P0036).  The controller 10 compares the pattern of the synthesized vector in the acceleration data 9b with the acceleration patterns in the determination data 9c to determine the state which corresponds to the matched acceleration pattern as the state of the mobile phone 1A. The matched acceleration pattern includes an acceleration pattern which perfectly matches the pattern of the synthesized vector and an acceleration pattern which matches the pattern of the synthesized vector at a predetermined ratio (P0039).  For example, when the pattern of a synthesized vector in the acceleration data 9b matches the pattern P1 in the determination data 9c, the controller 10 determines that the mobile phone 1A is in a stationary state. For example, when the pattern of the synthesized vector in the acceleration data 9b matches either of the patterns P2 and P3 in the determination data 9c, the controller 10 determines that the mobile phone 1A is in a travelling state by walking (a walking state or a running state) [P0040].
Sato and Tanabe et al. are analogous art because they both disclose walking state determination systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication system (as taught by Sato) with an acceleration signal waveform (as taught by Tanabe et al.) in order to be able to use such in comparison to acceleration patterns so as to determine a specific state (Tanabe et al. P0039).

But the combination of Sati and Tanabe et al. outlined above fails to teach wherein the feature quantity includes at least one of: a time length between specific points in the waveform portion; a value of the acceleration at a specific point in the waveform portion; a difference between values of the acceleration at the specific points in the waveform portion; a statistic value of the acceleration at the specific point in the waveform portion; a difference between statistic values of the acceleration at the specific points in the waveform portion; and an amount of change in the acceleration per unit time between the specific points in the waveform portion.
However, Sanji et al. teach a system in which changes in waveform values with respect to time are used in determining walking states (Fig 25; Fig 45; P0487). 
Sato, Tanabe et al., and Sanji et al. are analogous art because they all disclose walking state determination systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication system (as taught by the combination of Sato and Tanabe et al.) with determination of changes in acceleration waveforms (as taught by Sanji et al.) in order to allow a holder’s terminal to be identified at a higher degree of accuracy when RSSI variations are calculated by using RSSIs acquired while the portable device holder is walking than by using RSSIs acquired while the portable device holder is stationary  (Sanji et al. P0361).

As per Claim 8, Sato in the combination outlined above further teaches the authentication system according to claim 7 (as described above), wherein in a case where a determination that the person is walking is validated by the processor, the control of the controlled device based on the authentication processing is disabled (P0037, 0044, 0069).

As per Claim 9, Sato in the combination outlined above further teaches the authentication system according to claim 7 (as described above), wherein the time period includes a plurality of time sub-periods divided by at least one time point at which the acceleration signal satisfies a prescribed condition (P0057: The acceleration per unit time fluctuates a predetermined number of times with a magnitude greater than a predetermined threshold); and 
wherein the processor is configured to refer to, as the feature quantity, a feature quantity associated with a waveform sub-portion of the acceleration signal included in at least one of the time sub-periods (P0057: The acceleration per unit time fluctuates a predetermined number of times with a magnitude greater than a predetermined threshold; Note that using the acceleration signal is reasonably analogous as using a waveform of such since such a waveform is simply a representation of the variation of its magnitude over time and such a feature does not deviate from the general teaching concept of Sato in view of Tanabe et al.).

As per Claim 10, Sato in the combination outlined above further teaches the authentication system according to claim 7 (as described above), wherein the processor is installed in the mobile device (P0027).

Regarding Claim 11, the claim is drawn to a mobile device with similar structural and functional features as those of the apparatus claimed in Claim 7.  However, Sato in the combination outlined above teaches such a mobile device in Fig 1A and P0027 among others.  Therefore, Claim 11 corresponds to Claim 7, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Sato, Tanabe et al., and Sanji et al. (as applied to Claim 7).

Regarding Claim 12, the claim is drawn to a processing device with similar structural and functional features as those of the apparatus claimed in Claim 7.  However, Sato in the combination outlined above further teaches such a processing device in Fig 3 Element 303 and notes the interaction between measured acceleration and its operation in P0032, 0037, 0044, 0057 among others.  Therefore, Claim 12 corresponds to Claim 7, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Sato, Tanabe et al., and Sanji et al. (as applied to Claim 7).

Regarding Claim 13, the claim is drawn to a non-transitory computer-readable medium containing instructions to perform the functional features of the apparatus claimed in Claim 12.  However, Sato in the combination outlined above further teaches such a medium in P0094-0095.  Therefore, Claim 13 corresponds to Claim 12, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Sato, Tanabe et al., and Sanji et al. (as applied to Claim 12).

Response to Arguments
Applicant's arguments with respect to Claims 1 and 5, filed 07/07/2022, have been fully considered but they are not persuasive. Applicant argues in substance:

a.  The prior art of record fails to disclose, teach, or suggest a control device that is “configured to wirelessly transmit a radio signal to the mobile device” such that “the determination processing is activated [by the mobile device] in response to reseption of the radio signal” and “the control device is configured to control an operation of a controlled device based on a result of the determination processing”.
i.  The Examiner respectfully disagrees.  Tanabe et al. teach that, if at least one of the determined current location and the determined current time satisfies the determination carry-out conditions, the control program 9A can determine whether behavior of the user is behavior having high probability of inducing a traffic accident (Tanabe et al. P0084).  The determination of whether behavior of the user has high probability of inducing a traffic accident can also take into account walking state information based on acceleration data (as seen in Tanabe et al. Fig 2-3, 5-8, 10).  Not only limited to such an example, the smartphone 1 may execute the processing of determining whether behavior of the user has high probability of inducing a traffic accident by using a sensing result of a wearable terminal worn by the user of the subject apparatus, for example (Tanabe et al. P0141).  A wearable terminal 100 is communicatively coupled to the smartphone 1 via a network 200. Examples of the wearable device 100 include devices of various wearing types, such as a wristwatch type, an eyeglass type, a shoe type, a hairband type, a key type, a necklace type, a collar type, a finger ring type, a bracelet type, a bag type, and a clothing type (Tanabe et al. P0143).  The wearable terminal 100 comprises a storage 110, a motion sensor 120, a controller 130, and a communication unit 140 (Tanabe et al. P0144).  The controller 130 comprises at least one processor for providing control and processing capability to implement various functions (Tanabe et al. P0147).  In one embodiment, the controller 130 can send a detection result (measurement data) of the motion sensor 120 to the smartphone 1 via the communication unit 140 (Tanabe et al. P0151).  The communication unit 140 can control sending and receiving of various pieces of data exchanged with the smartphone 1 via the network 200. The network 200 includes a wireless network using a standard for short-range wireless communication, such as Bluetooth (trademark) and IEEE802.11 (Tanabe et al. P0152).  Through execution of the control program 9A, the controller 10 can implement the processing of determining whether the user of the subject apparatus is walking by comparing the detection result of the motion sensor 120 with the movement determination data 9C. If the controller 10 determines that the user is walking, the controller 10 can implement the processing of starting monitoring the detection result of the motion sensor 120 through execution of the control program 9A. If the monitored detection result of the motion sensor 120 exceeds a predetermined threshold value contained in the threshold value data 9D, the controller 10 can, through execution of the control program 9A, detect the monitored detection result as sudden behavioral change in the user, and can thereby implement the processing of determining that the behavior of the user is behavior having high probability of inducing a traffic accident (Tanabe et al. P0157).  Alternatively, through execution of the control program 9A, the controller 10 can determine whether the user of the subject apparatus is stopping by comparing the detection result of the motion sensor 120 with the movement determination data 9C. If the controller 10 determines that the user is stopping, the controller 10 can start monitoring the detection result of the motion sensor 120 through execution of the control program 9A. Further, similarly to the case of determining that the user is walking, if the monitored detection result of the motion sensor 120 exceeds a predetermined threshold value contained in the threshold value data 9D, the controller 10 can determine that the behavior of the user is behavior having high probability of inducing a traffic accident through execution of the control program 9A (Tanabe et al. P0158).  If the controller 10 determines that the behavior of the user of the subject apparatus is behavior having high probability of inducing a traffic accident based on the detection result of the motion sensor 120, the controller 10 can issue an alert notification to the user (Tanabe et al. P0159).  Specifically, if the smartphone 1 determines that the user is walking based on a detection result of the motion sensor 120 of the wearable terminal 100, the smartphone 1 starts monitoring the detection result of the motion sensor 120. The smartphone 1 then detects sudden behavioral change in the user based on the monitored detection result of the motion sensor 120, and thereby determines whether behavior of the user has high probability of inducing a traffic accident (Tanabe et al. P0161).  Tanabe et al. P0065-0069 further describe what happens once the detection of a walking state is acquired by the smartphone 1 and the subsequent operations it controls as a result of such signal being received.  Therefore, the Examiner respectfully submits that Tanabe et al. teach the argued limitation.   

Applicant’s arguments with respect to claim(s) 7 and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685